Case 1:20-cv-01630-JEB Document 30-2 Filed 07/14/20 Page 1of5

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

V. 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF AN ALLIANCE OF BLACK AND WHITE EX-GAYS AND
EX-TRANS

REVEREND JOAN GRACE HARLEY
GREG QUINLAN
REVEREND CHARLENE COTHRAN
ROBIN GOODSPEED

Greg Quinlan, Joan Grace Harley, Charlene Cothran, and Robin Goodspeed, declares that
the following is true under the penalty of perjury, pursuant to 28 USC sec 1746 as follows:

1. Joan Grace Harley is a black female who self-identified as a transvestite for 18 years.
Her personal declaration is attached. She has been serving as a Reverend in the greater DC area
and in Maryland for the past 20 years.

2. Greg Quinlan is a white male practitioner and founder of the Center For Garden State
Families. He is self-identified as a homosexual for years before converting to a new identity

narrative. His personal story is attached as a separate declaration.
Case 1:20-cv-01630-JEB Document 30-2 Filed 07/14/20 Page 2 of 5

3. Reverend Charlene Cothran is a black female who was a hardcore militant LGBTQ
activsts and self-identified lesbian for 28 years before leaving it behind. Her personal story is
attached as a separate declaration.

4. Robin Goodspeed is a white female who self-identified as a lesbian for years before
leaving the lifestyle beind completely and becoming an activist against the LGBTQ cult. Her
personal testimony is attached as a separate document.

5. There are tens of thousands of ex-gays and ex-trans. People who were conned into
buying into the dehumanizing, depersonalizing, desensitizing, damaging, and destructive lies of
the LGBTQ cult. They exist whether the law, the government, or the LGBTQ cult says
otherwise.

6. As ex-gays or ex-trans we can attest that the LGBTQ community is a religious cult that
involves a closed system that is full, organized, and has a comprehensive code by which
members can live their daily lives by.

7. As ex-gays or ex-trans we can attest that “sexual orientation” orthodoxy and “gender
identity” ideology are doctrines, dogmas, mythologies that are inseparably linked to the religion
of Secular Humanism. “Sexual orientation” and “gender identity” and not “medical science” but
religious constructs that flow directly out of Secular Humanism. Skin color is based on
immutability and genetics, whereas sexual orientation and gender identity are based on religious
faith.

8. In the wake of Obergefell, there has not been a landrush on gay marriage. Prior to the
Obergefell decision a few years ago, the 7.9 percent of gays who were married would have

amounted to 154,000 married gay couples. Two years later, this had grown to 10.2 percent or
Case 1:20-cv-01630-JEB Document 30-2 Filed 07/14/20 Page 3 of 5

198,000 married couples. In the wake of Obergefell, there was not been a landrush on gay
marriage and tolerance, there has been a landrush on persecution of Christians and ex-gays. in
the wake of Obergefell there has not been a landrush to “live and let live, ” there has been a
landrush for devout LGBTQ activist to infiltrate public elementary schools and public libraries
for the sole purpose of targeting minors to indoctrinate them to their Secular Humanism religion
with the government’s official stamp of approval.

9. For years, we were all brainwashed by the unproven religious truth claims promoted
by the LGBTQ cult. We are living proof that there is no gay gene and that sexual orientation is
not based on immutability. Our lives matter. Our voices matter. The idea that once gay always
gay is a lie.

10. As former insiders of the LGBTQ cult, we can attest based on our former activism
that the LGBTQ cult is immensely dangerous because it not only attempts to distort self-evident
morality and normalize licentiousness, it attempts to distort constitutional interpretation to mean
exactly opposite to what it was designed to mean.

11. Reverend Cothran and Reverend Harley can attest directly that the Equal Protection
Clauses of the Fifth and Fourteenth Amendments hold special significance for Black Americans.
Reverend Cothran and Reverend Harley as black ex-lesbian activist can attest directly that it is
beyond offensive to people of color for members of the LGBTQ cult to even compare their
barbaric licentiousness plight to the race-based civil rights plight, which was actually based on
immutable skin pigmentation.

12. Based on our experience, any government actor who dares to pretend that the “phony

gay-civil-rights movement” is equal to the “race-based-civil-rights movement,” whereas the
Case 1:20-cv-01630-JEB Document 30-2 Filed 07/14/20 Page 4 of 5

“race-based-civil-rights movement” was actually predicated on immunitability and genetics, is
guilty of racial animus in-kind that manages to be racially, sexually, intellectually, and
emotionally exploitative.

13. While there are no such things as ex-black people, there are thousands of ex-gays.

14. Make no mistake, based on our experience, we can attest that any government
official that permits the government to entangle itself with LGBTQ Secular Humanism is on a
mission to destroy the race-based civil rights movement led by Pastor Martin Luther King Jr.
Such government officials are undoubtedly enemies of decency. President Obama certainly was.
So was his unconstitutional 2016 Obama Rule that has been rightfully replaced by the 2020
Trump Rule.

15. As ex-gays and ex-trans who now speak out of against the evil of the LGBTQ cult’s
ideology, we have been stalked, canceled, targeted, libeled, harangued, slandered, falsely
accused, punished, threatened, brutalized, persecuted, violated, and assaulted by the phony
tolerant and dangerous LGBTQ cult in the wake of the government’s unconstitutional decision to
entangle itself with its immoral religious ideology. We have been reduced to non-citizens with
no rights and no voice. The Government’s entanglement with our former religion - LGBTQ
Secular Humanism - has eviscerated our rights and placed us in danger.

16. Ex-gays and Ex-trans do exist, and we expect our civil rights to be fully protected.

17. As ex-gays and ex-trans, we can attest that a homosexual act is immoral, indecent,
lewd, and obscene. The LGBTQ is immensely abusive. It is rife with feelings of shame and
inadequacy. We do not want our government directly or symbolically promoting the religion. It

is licentiousness and attempts to justify practices that are inconsistent
Case 1:20-cv-01630-JEB Document 30-2 Filed 07/14/20 Page 5 of5

REVEREND JOAN GRACE HARLEY
(Black Ex-Trans)

a =
apy Fac NLL

GREG QUINLAN
White Ex-Gay

 

 

thea lee_—

REVEREND CHARLENE COTHRAN
Black Ex-Gay

ROBIN GOODSPEED
White Ex-Gay

 

 
